Opinion issued October 15, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00599-CV
                           ———————————
    MENTAL HEALTH AND MENTAL RETARDATION AUTHORITY OF
                  HARRIS COUNTY, Appellant
                                        V.
                CATHERINE PRESTIGIOVANNI, Appellee


                    On Appeal from the 80th District Court1
                            Harris County, Texas
                      Trial Court Case No. 2012-70296


                         MEMORANDUM OPINION



1
      Counsel for Appellant: Paul Lamp and C. Cory Rush of Rogers, Morris & Grover,
      L.L.P.
      Counsel for Appellee: Gregg M. Rosenberg of Rosenberg & Sprovach
      Trial court Judge: The Honorable Larry Weiman, 80th District Court of Harris
      County
      Appellant has filed a motion to dismiss the appeal as moot. See TEX. R. APP.

P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).

                                 PER CURIAM
Panel consists of Justices Jennings, Sharp, and Brown.




                                         2